Name: 2005/132/EC: Commission Decision of 16 February 2005 repealing Commission Decision 2000/137/EC accepting undertakings offered in connection with imports into the Community of certain seamless pipes and tubes of iron or non-alloy steel originating in Croatia and Ukraine
 Type: Decision
 Subject Matter: Europe;  technology and technical regulations;  competition;  mechanical engineering
 Date Published: 2005-10-18; 2005-02-17

 17.2.2005 EN Official Journal of the European Union L 46/44 COMMISSION DECISION of 16 February 2005 repealing Commission Decision 2000/137/EC accepting undertakings offered in connection with imports into the Community of certain seamless pipes and tubes of iron or non-alloy steel originating in Croatia and Ukraine (2005/132/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (the basic Regulation) (1) and in particular Article 8 thereof, After consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) By Regulation (EC) No 348/2000 (2), the Council imposed definitive anti-dumping duties on imports into the Community of certain seamless pipes and tubes of iron or non-alloy steel originating in Croatia and Ukraine. By Decision 2000/137/EC (3), the Commission accepted undertakings offered by exporters originating in Croatia and Ukraine. By Decision 2002/669/EC, the Commission accepted the voluntary withdrawal of the joint undertaking of the Ukrainian producers. (2) Further to a request lodged by the Defence Committee of the Seamless Steel Tube Industry of the European Union, the Commission initiated an interim review of the anti-dumping measures in force, including the form of the measure, in accordance with Article 11(3) of the basic Regulation (4). B. WITHDRAWAL OF THE ACCEPTANCE OF AN UNDERTAKING (3) The Council, by Regulation (EC) No 258/2005 (5), concluded the review. (4) As set out in recital (137) of Regulation (EC) No 258/2005, and after having consulted all interested parties concerned, the undertaking in its current form is not appropriate anymore. On this basis, and also in accordance with the relevant clauses of the undertaking in question, which authorises the Commission to withdraw the acceptance of the undertaking unilaterally, the Commission has concluded to withdraw the acceptance of the undertaking. (5) The Commission informed the Croatian company Mechel Ã ½eljezara Ltd. in December 2004 that it proposed to withdraw the acceptance of the current undertaking. Subsequent to the disclosure, the Croatian government informed the Commission that the company, being the sole producer of the product concerned in Croatia, has been liquidated and ceased production in autumn 2004. Therefore, in addition, the undertaking is considered as being no longer valid. C. REPEAL OF DECISION 2000/137/EC (6) In view of the above, Commission Decision 2000/137/EC, as amended by Commission Decision 2002/669/EC, should be repealed. (7) In parallel to this Decision, the Council, by Regulation (EC) No 258/2005 has imposed a definitive country-wide anti-dumping duty on imports into the Community of certain seamless pipes and tubes of iron or non-alloy steel originating in Croatia, HAS DECIDED AS FOLLOWS: Article 1 Commission Decision 2000/137/EC, as amended by Commission Decision 2002/669/EC, is hereby repealed. Article 2 This Decision shall take effect on the day following its publication in the Official Journal of the European Union. Done at Brussels, 16 February 2005. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Council Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 45, 17.2.2000, p. 1. Regulation as amended by Regulation (EC) No 1515/2002 (OJ L 228, 24.8.2002, p. 8). (3) OJ L 46, 18.2.2000, p. 34. Decision as amended by Decision 2002/669/EC (OJ L 228, 24.8.2002, p. 20). (4) OJ C 288, 23.11.2002, p. 11. (5) See page 7 of this Official Journal.